Citation Nr: 1011858	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  97-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of a status-post right lung thoracotomy 
with intermittent chest pain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to 
September 1973, and from January 1982 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  In this rating decision, the RO granted service 
connection for residuals of a status-post right lung 
thoracotomy with intermittent chest pain and assigned an 
initial 10 percent rating for the disability retroactively 
effective from October 2, 1993, the date of receipt of the 
Veteran's claim.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (indicating when this occurs VA adjudicators 
must consider whether the Veteran's rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).  He appealed for a higher initial 
rating.  

A September 1996 rating decision continued the 10 percent 
rating for the Veteran's claim.

The Board remanded this appeal for further development in 
January 2006 and April 2008.


FINDINGS OF FACT

1.  The December 2009 VA examiner determined that there was 
no evidence of a right hemidiaphram elevation or a 
significant restrictive airway disease as a result of the 
Veteran's right lung thoracotomy.  

2.  The Veteran is in receipt of the maximum schedular rating 
for his scar from his right lung thoracotomy.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for the residuals of a status-post right lung 
thoracotomy with intermittent chest pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.97, 4.118, Diagnostic Codes (DCs) 
6820, 7804, 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2002, June 2006, October 2006, and June 2008.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  

Note also that the June 2006 and June 2008 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claim - keeping in mind 
his claim initially arose in the context of him trying to 
establish his underlying entitlement to service connection, 
since granted.  In cases, as here, where an increased-rating 
claim arose in another context - namely, the Veteran trying 
to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

None of the letters were provided prior to initially 
adjudicating the claim in the June 1994 decision at issue.  
But that initial adjudication was nearly 7 years before the 
enactment of the VCAA in November 2000, so the RO and the 
Appeals Management Center (AMC) could not reasonably have 
been expected to comply with an Act that did not yet even 
exist.  In these situations, the RO and AMC need not vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, the 
RO and AMC need only provide any necessary VCAA notice and 
then readjudicate the claim such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.

Here, the RO and AMC issued the post-adjudicatory VCAA 
letters before the August 2008 and January 2010 SSOCs - 
wherein the RO and the AMC readjudicated the claim based on 
any additional evidence that had been received since the 
initial rating decision in question, SOC, and in response to 
those notice letters.  This is important to point out because 
if, as here, there was no VCAA notice provided prior to the 
initial adjudication of the claim, or for whatever reason the 
notice provided was inadequate or incomplete, this timing 
error may be effectively "cured" by providing any necessary 
notice and then going back and readjudicating the claim, 
including in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  In other words, this timing error in the 
provision of the notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
again Mayfield IV and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and the AMC obtained his service treatment 
records (STRs), private medical records, VA treatment 
records, and lay statements in support of his claim.  The RO 
also attempted to obtain the Veteran's records from the 
Social Security Administration (SSA).  The RO was notified 
that records do not exist.  

In addition, the RO arranged for VA compensation examinations 
to assess the severity of his residuals of a status-post 
right lung thoracotomy with intermittent chest pain, which is 
now the determinative downstream issue since his appeal is 
for a higher initial rating for this disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The record is 
adequate and the need for a more contemporaneous examination 
occurs only when the evidence indicates the current rating 
may be incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the 
most recent VA compensation examination of the Veteran's 
residuals of a status-post right lung thoracotomy with 
intermittent chest pain was in December 2009.  And the report 
of that evaluation contains all findings needed to properly 
evaluate his disability.  38 C.F.R. § 4.2.  Consequently, 
another examination to evaluate the severity of this 
disability is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with 
its February 2009 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included scheduling the Veteran for another 
VA compensation examination - which he had in December 2009, 
and, then readjudicating his claim in the January 2010 SSOC.  

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Residuals of a Status-Post Right Lung 
Thoracotomy with Intermittent Chest Pain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2009).  
If a Veteran has an unlisted disability, as in this case, it 
will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20 (2009); see 38 C.F.R. § 4.27 (2009) 
(providing specific means of listing DC for unlisted disease 
or injury). 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected residuals of a status-post 
right lung thoracotomy with intermittent chest pain, 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§§ 4.97, 4.118, DCs 6820, 7804, 7805 (2009).  The RO has 
specifically attributed the 10 percent rating to the 
Veteran's thoracotomy scar, which has been characterized as 
"superficial" and "painful" under DC 7804.   See 38 C.F.R. § 
4.118, DC 7804 (2009). 

DC 7804 provides for a maximum 10 percent evaluation for such 
scars; therefore, a higher evaluation cannot be granted under 
this code.  38 C.F.R. § 4.118.
DC 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

DC 6820, which rates benign neoplasms of the respiratory 
system, provides that such disabilities should be evaluated 
using an appropriate respiratory analogy.  38 C.F.R. § 4.97 
(2009).  

The Veteran's service medical records reflect that in August 
1991 he underwent an open biopsy/removal of a benign cyst in 
his lung.  A service pulmonary clinic record dated in 
September 1991 reflects that the Veteran could return to full 
duty.  He reportedly did not have any condition that would 
preclude him from further duty or separation from service.  
He was subsequently seen on several occasions for complaints 
such as pain and shortness of breath when running.  

The post service medical evidence of record demonstrates 
consistent complaints of atypical chest pain (without 
accompanying cardiac symptomatology) since the Veteran 
underwent a right lung thoracotomy during service in 1991.  A 
VA examination conducted in November 1993 noted that the 
Veteran complained of shortness of breath after having a cyst 
removed in 1991.  On examination, there was a scar on the 
right side of the chest.  He did not appear to be short of 
breath or orthopneic.  Chest wall movements were normal.  He 
had good breathing over various lung areas on both sides.  

A VA radiology report dated in March 1995 refelcts complaints 
of feeling dyspnea and a tight chest.  The impression was 
status post right thoracotomy.  No acute pleural of 
parenchymal process was found.  

An August 1996 VA examination report noted a diagnosis of 
status post right thoracotomy for resection of benign 
mediastinal bronchogenic cyst.  It was noted that the Veteran 
complained of right side chest pain, but no significant 
respiratory problems.  The lungs were clear.  Pulmonary 
function testing at that time reflected FEV1 of 47% of 
predicted.  FEV1/FVC was 111 percent of predicted.  The PFT 
report noted a history of smoking.  It was stated that the 
Veteran had a severe restrictive airways defect.  

The report of a VA respiratory examination conducted in 
September 1998 reflects that the Veteran reported occasional 
right costal pain associated with dyspnea on exertion such as 
climbing a flight of stairs.  There was no history of 
bronchial asthma and he was under no treatment for a 
respiratory condition.  There was also no history of 
admission to a hospital.  On examination, his right costal 
scar was well healed with tenderness to palpation.  His lungs 
were clear to auscultation.  The diagnoses were (1) status 
post right lung thoracotomy; (2) status post resection for 
benign mediastinal bronchogenic cyst; and (23) restrictive 
airway disease.  

The report of a pulmonary function test conducted by the VA 
in September 1998 reflects that FEV1 was 82% of predicted.  
FEV-1/FVC was 86%.  It was noted that he had normal 
spirometry, and mild restrictive ventilatory impairment.  The 
medical evidence also includes radiologic evidence of an 
elevated right hemidiaphragm (in October 2003), shortness of 
breath, and multiple diagnoses of restrictive airway disease, 
ranging from mild to severe.  

The Board, in February 2009, remanded the Veteran's claim to 
determine the etiology of these diagnosed respiratory 
disorder(s), to include whether they are related to the 
Veteran's right lung thoracotomy.

At his recent December 2009 VA compensation examination, the 
Veteran stated he had not been hospitalized since the initial 
surgery.  He denied a history of: fatigue, swelling, 
respiratory system trauma, dizziness, syncope, angina, 
fatigue, dyspnea, hemoptysis, fever, anorexia, night sweats, 
respiratory failure, cor pulmonale, pulmonary hypertension, 
chronic pulmonary mycosis, sleep apnea, spontaneous 
pneumothorax, asthma, bronchiectasis, pulmonary embolism, 
pleurisy with empyema, significant weight loss, malnutrition, 
or right ventricular hypertrophy.  The Veteran indicated that 
he frequently had a dull, constant pain on the right side of 
his chest and a wheezing cough.  In this regard, the VA 
examiner noted that the Veteran was a chronic smoker for over 
20 years.

Upon a physical examination, the VA examiner determined that 
the Veteran had decreased breath sounds bilaterally.  His 
diaphragm excursion was normal.  His chest expansion was 
slightly limited.  The Veteran had chest wall scarring from 
the surgery.  He did not have deformity of his chest wall.  
The Veteran's PFT was "essentially normal."  His pulse 
oxymetry was 98%.

X-rays taken at the time of the examination showed no 
evidence of cardiopulmonary abnormalities.  A computed 
tomography (CT) of the chest with contrast showed that the 
Veteran had status-post right thoracotomy with some residual 
pleural thickening in the posterolateral aspect of the right 
upper lobe.  The Veteran also had coronary artery 
calcifications.  

The December 2009 VA examiner determined that there was no 
evidence of a right hemidiaphram elevation or a significant 
restrictive airway disease as a result of the Veteran's right 
lung thoracotomy.  The VA examiner stated that, as evidenced 
by the Veteran's PFTs, there has been resolution of his mild 
restrictive ventilatory impairment since his last VA 
compensation examination in June 2004.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating for 
his residuals of a status-post right lung thoracotomy with 
intermittent chest pain.  As mentioned, the VA examiner 
determined that there was "No evidence of a right 
hemidiaphram elevation on chest CT or significant restrictive 
airway disease as a result of the thoracotomy."  Therefore, 
the Veteran is not entitled to a separate rating under DC 
6820 because his respiratory problems are unrelated to his 
service-connected residuals of a status-post right lung 
thoracotomy with intermittent chest pain.  38 C.F.R. §§ 4.97, 
4.118.  And, under DC 7804, for his scar, the Veteran is 
already in receipt of the maximum 10 percent rating.  38 
C.F.R. § 4.118.

The Veteran's lay testimony, for example concerning him 
purportedly having symptoms warranting a higher rating, is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the extent of his impairment is adequately contemplated 
by the rating criteria, which reasonably describe the effects 
of his disability.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Indeed, 
as the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the disability rating, itself, 
is recognition that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his 
residuals of a status-post right lung thoracotomy with 
intermittent chest pain has been on an outpatient basis, not 
as an inpatient.  During his December 2009 VA compensation 
examination, the Veteran indicated that he was currently 
retired.  The Veteran indicated that his disability has mild 
to moderate effects on his activities of daily living.  His 
disability also prevents him from participating in sports.  
But this level of occupational and other impairment in his 
daily living is contemplated by the 10 percent schedular 
rating he already has.  So extra-schedular consideration is 
not warranted in this circumstance.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for an initial disability rating higher than 10 
percent for the residuals of a status-post right lung 
thoracotomy with intermittent chest pain is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


